By the Court, Ingraham, J.
The alteration of the date of the note, made by the agent of the maker under the supposition that he had authority to make such an alteraron,. *502did not render the note void. If there was no authority to make such an alteration, the note would still be a subsisting obligation, as it was before it was altered.
[New York General Term,
September 16, 1861.
The judge erred in holding the note to be void, where there was no evidence of a fraudulent intent.
Hew trial ordered; costs to abide the event.
Clerke, Ingraham and Leonard, Justices.]